



COURT OF APPEAL FOR ONTARIO

CITATION: Froom v. LaFontaine, 2021 ONCA 917

DATE: 20211220

DOCKET: M52554 (C69446)

van Rensburg and Roberts JJ.A. and
    Tzimas J. (
ad hoc
)

BETWEEN

Arthur Froom

Applicant

(Appellant/Responding
    Party)

and

Sonia LaFontaine

Respondent

(Respondent in appeal/Moving
    Party)

H. Keith Juriansz, for the moving party

Arthur Froom, acting in person

Heard and released orally:
    November 22, 2021

REASONS FOR DECISION

[1]

This is a motion to quash an appeal on the basis that the order under
    appeal (the order of Shore J. dated March 24, 2021) is interlocutory, and
    therefore can only be appealed to the Divisional Court with leave pursuant to
    s. 19(1)(b) of the
Courts of Justice Act
.

[2]

The parties have been involved in litigation for many years, including
    the family law proceedings in which the subject order was made. The order under
    appeal arises out of a motion brought by Ms. LaFontaine, for an order that the
    net proceeds of sale of a disputed property be paid into court and for other
    relief. The appellant, Mr. Froom, sought an adjournment of the motion,
    asserting that he was having cataract surgery on April 1st and that until then
    he was legally blind and could not read or prepare for court attendances, and
    that he wanted to cross‑examine Ms. LaFontaine on her affidavit material
    and to introduce
viva voce
evidence at the motion.

[3]

The motion judge decided to adjourn Ms. LaFontaines motion, but not for
    the reasons offered by Mr. Froom. She adjourned the motion to the trial of the
    proceedings, and she imposed a number of terms. The terms included the
    requirement that the appellant deposit US$475,000 with the accountant of the
    Superior Court, in trust, pending the outcome of the trial or consent between
    the parties. The motion judge also vacated a motion by Mr. Froom that was
    scheduled for March 30th (to strike Ms. LaFontaines pleadings on account of
    her alleged breaches of court orders). She concluded that the case needed to
    proceed to trial, and that findings of credibility were going to be crucial to
    the outcome of any orders made by the court, which is best done at trial with
viva
    voce
evidence. She directed that, if Mr. Froom wanted to take the position
    at the commencement of the trial that Ms. LaFontaine should not have standing
    to proceed, then he should bring his motion at the commencement of trial before
    the trial judge.

[4]

We agree with Ms. LaFontaine that the order under appeal is
    interlocutory. It is a temporary order and it does not dispose of any
    substantive issues between the parties on a final basis or deprive Mr. Froom of
    any possible defence: see
Mantella v. Mantella
, 2009 CarswellOnt 1060,
    2009 ONCA 194, at para. 21.

[5]

Mr. Froom makes a number of arguments about the merits of his
    appeal. Whether an order is final or interlocutory does not depend on the
    apparent strength of the appeal. As for Mr. Frooms argument that the motion
    judge erred in concluding that there was a non-dissipation order in place, and
    that she made other errors of fact, whether or not that is the case, it is the
    order and not the reasons that determine whether an order is final or
    interlocutory: see
Ashak v. Ontario (Director, Family
    Responsibility Office)
, 2013 ONCA 375, at para.
    13.

[6]

The motion judges order is an adjournment on
    terms. Invoking her authority under rule 1(7.1) and (7.2) of the
Family Law
    Rules
, she gave procedural directions with respect to the litigation,
    which were imposed as terms to the order adjourning Ms. LaFontaines motion.
    None of the procedural directions, including the requirement to pay money into
    court pending the outcome of trial or consent and the provision vacating Mr.
    Frooms motion scheduled for March 30th, disposes of his substantive rights in
    the litigation on a final basis. They were adjourned to be determined by the
    trial judge. As such, the order is interlocutory and any appeal lies to the
    Divisional Court with leave.

[7]

Accordingly, the appeal is quashed. The court denies
    Mr. Frooms request to transfer the appeal to the Divisional Court. Costs to Ms.
    LaFontaine fixed at $8,695.62, all inclusive.

K.
    van Rensburg J.A.

L.B. Roberts J.A.

E.
    Ria Tzimas, J. (ad hoc)


